October 20, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

 WHITTEN ENTERPRISES, INC. D/B/A ALLYN MEDICAL SERVICES, Appellant

NO. 14-11-00621-CV                      V.

                               JOYCE DOTY, Appellee
                               ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 17, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
WHITTEN ENTERPRISES, INC. D/B/A ALLYN MEDICAL SERVICES.
      We further order this decision certified below for observance.